869 F.2d 1489
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ambrose W.J. CLAY, Plaintiff-Appellant,v.METROPOLITAN GOVERNMENT OF NASHVILLE & DAVIDSON COUNTY;James F. Osteen;  J.W. Taylor, Defendants-Appellees.
No. 88-5824.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1989.

1
Before RALPH B. GUY Jr. and ALAN E. NORRIS, Circuit Judges, and ROBERT HOLMES BELL, District Judge.*

ORDER

2
Ambrose W.J. Clay appeals the order of the district court dismissing with prejudice his complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking fifty million dollars for an uncertified class of similarly situated persons and five hundred thousand dollars for himself, Clay brought suit alleging that property was being confiscated, condemned or impaired in value without due process of law.


4
The district court dismissed Clay's complaint with prejudice because it contained only conclusory allegations with no facts alleged in support.  Fed.R.Civ.P. 12(b)(6).


5
Upon review, we find no error.  Although a plaintiff may address the basic elements of a cause of action, he will fail to state an adequate claim if his allegations are premised upon mere conclusions and opinions.   See Morgan v. Church's Fried Chicken, 829 F.2d 10, 12 (6th Cir.1987);  Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir.1987);  Ana Leon T. v. Federal Reserve Bank of Chicago, 823 F.2d 928, 930 (6th Cir.1987);  Chapman v. City of Detroit, 808 F.2d 459, 465 (6th Cir.1986);  Smith v. Rose, 760 F.2d 102, 106 (6th Cir.1985).


6
Clay's complaint sets out only conclusory allegations with no facts alleged in support.


7
Accordingly, the order dismissing Clay's complaint with prejudice is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation